Case 1:17-cv-00374-LPS Document 712 Filed 02/21/20 Page 1 of 21 PageID #: 17318



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE


 BRISTOL-MYERS SQUIBB COMPANY and
 PFIZER INC.,

        Plaintiffs,

                v.                                     C.A. No. 17-cv-374-LPS
                                                       (CONSOLIDATED)
 AUROBINDO PHARMA USA INC. and
 AUROBINDO PHARMA LTD.,

        Defendants.


                   PLAINTIFFS’ REPLY POST-TRIAL BRIEF
            ON SIGMAPHARM LABORATORIES, LLC’S INFRINGEMENT

 Dated: February 21, 2020                      Joseph J. Farnan, Jr. (Bar No. 100245)
                                               Brian E. Farnan (Bar No. 4089)
 William F. Lee (admitted pro hac vice)        Michael J. Farnan (Bar No. 5165)
 Kevin S. Prussia (admitted pro hac vice)      FARNAN LLP
 Andrew J. Danford (admitted pro hac vice)     919 N. Market Street, 12th Floor
 Timothy A. Cook (admitted pro hac vice)       Wilmington, DE 19801
 WILMER CUTLER PICKERING                       Tel: (302) 777-0300
  HALE AND DORR LLP                            Fax: (302) 777-0301
 60 State Street                               farnan@farnanlaw.com
 Boston, MA 02109                              bfarnan@farnanlaw.com
 Tel: (617) 526-6000                           mfarnan@farnanlaw.com
 Fax: (617) 526-5000
                                               Counsel for Plaintiffs Bristol-Myers Squibb
 Amy K. Wigmore (admitted pro hac vice)        Company and Pfizer Inc.
 William G. McElwain (admitted pro hac vice)
 Heather M. Petruzzi (admitted pro hac vice)
 WILMER CUTLER PICKERING
  HALE AND DORR LLP
 1875 Pennsylvania Avenue NW
 Washington, DC 20006
 Tel: (202) 663-6000
 Fax: (202) 663-6363
Case 1:17-cv-00374-LPS Document 712 Filed 02/21/20 Page 2 of 21 PageID #: 17319



                                         TABLE OF CONTENTS

      I.     Introduction ..................................................................................................1
      II.    Sigmapharm’s ANDA Products Infringe the ’208 Patent’s Asserted
             Claims ..........................................................................................................1
      III.   Sigmapharm’s Manufacturing Process Infringes Claim 104 .......................4
      IV.    Sigmapharm’s ANDA Products Infringe the ’945 Patent’s Asserted
             Claims ..........................................................................................................5
             A.         Sigmapharm’s ANDA Products Contain Crystalline
                        Apixaban Particles. ..........................................................................6
             B.         Sigmapharm’s Testing Was Insufficiently Sensitive to
                        Undermine Plaintiffs’ Tests or Rule Out the Presence of
                        Crystalline Apixaban. ....................................................................10
             C.         Sigmapharm’s Attempt to Distinguish “Crystalline
                        Apixaban Material” from “Crystalline Apixaban Particles”
                        Is Unavailing. .................................................................................12
             D.         The Crystalline Apixaban Particles in Sigmapharm’s
                        ANDA Products Have a D90 Equal to or Less Than 89
                        Microns. .........................................................................................14
      V.     Conclusion .................................................................................................15




                                                            –i–
Case 1:17-cv-00374-LPS Document 712 Filed 02/21/20 Page 3 of 21 PageID #: 17320



                                          TABLE OF AUTHORITIES

CASES

        Bristol-Myers Squibb Co. v. Mylan Pharms. Inc.,
            No. CV 09-651-LPS, 2013 WL 12322088 (D. Del. Oct. 17, 2013) ..............................7

        Cephalon, Inc. v. Watson Pharms., Inc.,
           629 F. Supp. 2d 338 (D. Del. 2009) ...............................................................................5

        Glaxo, Inc. v. Novopharm, Ltd.,
           110 F.3d 1562 (Fed. Cir. 1997)......................................................................................5

        Janssen Prods., L.P. v. Lupin Ltd.,
           109 F. Supp. 3d 650 (D.N.J. 2014) ................................................................................7

        Martek Biosciences Corp. v. Nutrinova, Inc.,
          579 F.3d 1363 (Fed. Cir. 2009)....................................................................................15

        Mass. Inst. of Tech. v. Shire Pharms., Inc.,
          839 F.3d 1111 (Fed. Cir. 2016)....................................................................................14

        Monsanto Co. v. David,
          516 F.3d 1009 (Fed. Cir. 2008)......................................................................................9

        Tate Access Floors, Inc. v. Interface Architectural Res., Inc.,
           279 F.3d 1357 (Fed. Cir. 2002)....................................................................................14

        Vitronics Corp. v. Conceptronic, Inc.,
            90 F.3d 1576 (Fed. Cir. 1996)........................................................................................3

STATUTES

        35 U.S.C. § 271(a) ...............................................................................................................5

        35 U.S.C. § 271(e) ...............................................................................................................4




                                                                – ii –
Case 1:17-cv-00374-LPS Document 712 Filed 02/21/20 Page 4 of 21 PageID #: 17321



                           TABLE OF ABBREVIATIONS

 Abbreviation      Description

 ’208 Patent       U.S. Patent No. 6,967,208 (JTX-1)

 ’945 Patent       U.S. Patent No. 9,326,945 (JTX-2)

 ANDA              Abbreviated New Drug Application

 Asserted Claims   For the ’208 Patent, claims 13 and 104.
                   For the ’945 Patent, claims 21 and 22.

 FDA               United States Food and Drug Administration

 Patents-in-Suit   The ’208 Patent and ’945 Patent

 BMS               Bristol-Myers Squibb Co.

 Pfizer            Pfizer, Inc.

 Plaintiffs        BMS and Pfizer

 Sigmapharm        Sigmapharm Laboratories, LLC

 Sunshine Lake     Sunshine Lake Pharma Co., Ltd. and HEC Pharm USA Inc.

 Defendants        Sigmapharm, Sunshine Lake, and Unichem Laboratories, Ltd.

 UF                Uncontested Facts (D.I. 672, Ex. 1)

 POSA              Person of ordinary skill in the art. For the ’208 Patent, a POSA would
                   have the characteristics described at UF ¶ 20 as of September 21, 2001;
                   for the ’945 Patent, a POSA would have the characteristics described at
                   UF ¶ 31 as of February 24, 2011.

 Pls.’ Br.         Plaintiffs’ Opening Post-Trial Brief on Sigmapharm’s Infringement (D.I.
                   684)

 POFOF             Plaintiffs’ Proposed Findings of Fact on Infringement (Sigmapharm) (D.I.
                   685)

 Sig. Br.          Sigmapharm’s Responsive Post-Trial Brief on Non-Infringement (D.I.
                   705)

 SRFOF             Sigmapharm’s Proposed Findings of Fact on Non-Infringement (D.I. 706)

 Pls.’ Resp. Br.   Plaintiffs’ Responsive Post-Trial Brief on Validity (D.I. 702)



                                           – iii –
Case 1:17-cv-00374-LPS Document 712 Filed 02/21/20 Page 5 of 21 PageID #: 17322




 Abbreviation     Description

 PRFOF            Plaintiffs’ Proposed Findings of Fact on Validity (D.I. 701)

 XRPD             X-ray Powder Diffraction

 SSNMR            Solid-State Nuclear Magnetic Resonance

 USP              United States Pharmacopeia




                                          – iv –
Case 1:17-cv-00374-LPS Document 712 Filed 02/21/20 Page 6 of 21 PageID #: 17323



I.    Introduction

       Sigmapharm’s main non-infringement argument for the ’208 Patent is simply a

repackaged form of its improper-dependency defense. Sigmapharm’s argument begins by

rewriting claim 1, and it proceeds to explain all the reasons that its rewritten claim covers

absolutely nothing. But claim 1, as written, plainly covers apixaban.

       Sigmapharm’s non-infringement arguments for the ’945 Patent are also unavailing.

Plaintiffs presented two independent forms of evidence (XRPD testing by Dr. Atwood and

SSNMR testing by Dr. Munson) establishing the presence of crystalline apixaban particles in

Sigmapharm’s ANDA products. Sigmapharm’s critiques of that evidence are unfounded, and its

testing is insufficiently sensitive to rebut Plaintiffs’ evidence. Sigmapharm’s argument that its

products cannot contain crystalline apixaban “particles” because they are in an “amorphous

dispersion” is belied by the evidence, which shows peaks in Sigmapharm’s ANDA products that

match characteristic peaks of crystalline apixaban. And Dr. Atwood provided a reasoned

opinion, supported by scientific evidence about Sigmapharm’s manufacturing process, as to why

the D90 particle size distribution threshold in the asserted claims is satisfied. Sigmapharm’s only

response was its disproven theory that no crystalline apixaban particles form. Sigmapharm could

not explain how the crystalline apixaban particles shown to exist in Sigmapharm’s ANDA

products could conceivably exceed the claimed particle size distribution threshold.

II.   Sigmapharm’s ANDA Products Infringe the ’208 Patent’s Asserted Claims

       Sigmapharm’s dependency-based non-infringement defense fails for the same reasons as

its dependency-based invalidity defense. The parties have already briefed whether apixaban falls

within claim 1, and the trial evidence shows that it does. See Pls.’ Br. 5-9; Pls.’ Resp. Br. 2-7.

Sigmapharm raises no new arguments or authority, but it does highlight the fatal flaw in

Sigmapharm’s position: Sigmapharm continues to ignore claim 1’s actual language.


                                                –1–
Case 1:17-cv-00374-LPS Document 712 Filed 02/21/20 Page 7 of 21 PageID #: 17324



        Claim 1 recites many options for chemical scaffolds and allows them to be “substituted

with” other atoms or chemical groups at certain positions. As Dr. MacMillan testified, that

language is clear to a POSA: If the differences between a compound and a recited scaffold are

allowed by the “substituted with” terms, the compound falls within claim 1’s scope. Tr. 300:24-

301:23; PRFOF ¶ 10. Apixaban differs from a recited scaffold at one position—it has an -OCH3

group on ring E. PRFOF ¶ 12. Claim 1 permits that difference (i.e., it allows ring E to be

“substituted with 1-2 R” and allows R to be -OCH3) and allows the compound to have 0

substitutions at the remaining positions, so apixaban is within claim 1’s scope. Tr. 1630:23-

1631:18 (MacMillan); PRFOF ¶ 13. Sigmapharm calls this a “novel claim construction” (Sig.

Br. 3), but it is not; it is the plain language of claim 1.1

        Sigmapharm’s defense does not apply the actual language of claim 1. Sigmapharm

instead changes claim 1’s language that allows the scaffold to be “substituted with” a certain

number of groups to instead say that the scaffold “has” that number of total “substituents.”2 For

example, where Sigmapharm argues that apixaban is outside of claim 1’s scope, it says that “the

structure in apixaban corresponding to Ring M has four (4) hydrogen substituents.” Sig. Br. 19

(emphasis changed). But “may be substituted with X groups” does not mean the same thing as

“has X substituents.” The former phrasing, which is in claim 1, is comparative and explains how

the compound differs from the recited scaffolds; the latter phrasing, which does not appear in

claim 1, is descriptive and explains how the compound exists. See, e.g., Tr. 310:23-311:1,

1637:17-1638:2 (MacMillan); PRFOF ¶ 16; Pls.’ Resp. Br. 4 n.3 (analogy to players in a


  1
    Sigmapharm protests that Plaintiffs are seeking an untimely claim construction, but it is
Sigmapharm’s filings that read like Markman papers. Sigmapharm’s proposed findings use the
phrases “intrinsic evidence” and “extrinsic evidence” at least 18 times. SRFOF ¶¶ 73-79, 81-83.
  2
    Plaintiffs do not agree with Sigmapharm’s assertion and distorted reading that “Claim 1
requires … no more than two (2) hydrogens on any of the four substituted rings.” Sig. Br. 19.


                                                  –2–
Case 1:17-cv-00374-LPS Document 712 Filed 02/21/20 Page 8 of 21 PageID #: 17325



basketball game, which are like substituents, versus players that are “substituted” from the

bench).

          Sigmapharm’s criticisms based on altered claim language fail under claim 1’s actual

terms. For example, Sigmapharm wrongly asserts that “Plaintiffs now argue that hydrogens do

not count as substituents.” 3 Sig. Br. 20. But what “count[s] as a substituent” is irrelevant

because the term “substituent” does not appear in claim 1. Sigmapharm also repeats the same

criticisms in its invalidity brief—strained arguments about supposedly superfluous hydrogens,

improper Markush groups, and claim differentiation—but these arguments are all flawed for

reasons that Plaintiffs explained in their responsive validity brief. See Pls.’ Resp. Br. 6-7.

Sigmapharm acknowledges that its reading of claim 1, the ’208 Patent’s only independent claim,

“does not read on any real-world compounds.” SRFOF ¶ 86. Such interpretations are “rarely, if

ever, correct.” Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1583 (Fed. Cir. 1996).

          Sigmapharm’s argument about the specification’s definitions of “substituted”—which the

parties agree are consistent with the plain meaning of “substituted,” PRFOF ¶ 18—fares no

better. Sigmapharm’s argument appears to boil down to a single proposition: claim language

allowing the recited scaffolds to be “substituted with 0” groups does not allow the scaffolds to

remain unchanged. This makes no sense. See, e.g., Tr. 300:24-302:14 (MacMillan); PRFOF

¶¶ 10, 19. Sigmapharm’s framing as whether “substituted” and “unsubstituted” mean the same

thing is flawed in at least two ways: First, claim 1 never uses the term “unsubstituted,” so that

term is irrelevant; and second, even if it were, the question would be whether “substituted with




  3
    Sigmapharm’s claim is incorrect. Dr. MacMillan explained how deleting hydrogen from the
Markush group for R1a would alter the claim scope because there are compounds covered by
claim 1 for which substitution with hydrogen is required (Tr. 315:15-316:2), and Dr. Heathcock
agreed (Tr. 703:2-22; see also PRFOF ¶ 20).


                                                –3–
Case 1:17-cv-00374-LPS Document 712 Filed 02/21/20 Page 9 of 21 PageID #: 17326



0” means the same thing as “unsubstituted,” which it does, see, e.g., Tr. 298:3-9 (MacMillan).

No POSA would interpret “substituted with 0” to require at least one substitution.

       On claim 104, Sigmapharm offers only two responses to Plaintiffs’ infringement

evidence: Its dependency argument, which should be rejected for the reasons above, and its

criticisms of Dr. Atwood’s crystallinity conclusions, which should be rejected for the reasons

below.4 Sig. Br. 24. Because Sigmapharm’s ANDA products will contain crystalline apixaban,

they will literally infringe claim 104. Pls.’ Br. 9; POFOF ¶¶ 63-64.

III. Sigmapharm’s Manufacturing Process Infringes Claim 104

       Sigmapharm next raises several scattershot arguments to try to escape liability for

infringing claim 104 of the ’208 Patent based on its U.S.-based manufacturing process. Each of

its arguments fails. Sigmapharm should be enjoined from using crystalline apixaban, and thus

infringing claim 104, in the United States. See Pls.’ Br. 9-10; POFOF ¶¶ 27-29.

       First, Sigmapharm mischaracterizes this claim as an “‘importation’ theory.” Sig. Br. 25.

Importation is not the act that Plaintiffs have accused of infringing; rather, Plaintiffs have argued

that “Sigmapharm will … infringe claim 104 … by using crystalline apixaban in the United

States to manufacture its ANDA products.” Pls.’ Br. 9. Sigmapharm’s future importation of

crystalline apixaban is likely a separate act of infringement, but it is not the one before the Court.

       Second, to the extent Sigmapharm argues that its use-based infringement is not actionable

under 35 U.S.C. § 271(e)(2) or is protected by the § 271(e)(1) safe harbor, Sigmapharm

misunderstands Plaintiffs’ claim. Plaintiffs are seeking a declaratory judgment and injunction

based on Sigmapharm’s future use of crystalline apixaban starting material in the United States



  4
    Sigmapharm cannot bootstrap its ’945 Patent arguments here; it agreed that claim 104 is
infringed “[i]f there’s … any crystalline apixaban material” in Sigmapharm’s product, even if the
’945 Patent claims are not infringed. Tr. 1890:5-10 (Sigmapharm closing).


                                                –4–
Case 1:17-cv-00374-LPS Document 712 Filed 02/21/20 Page 10 of 21 PageID #: 17327



 to manufacture it ANDA products, which will infringe claim 104 under 35 U.S.C. § 271(a). See,

 e.g., Compl. (D.I. 1), ¶ 7 & Prayer ¶¶ 1 & 3, C.A. No. 14-408-LPS (seeking judgment that

 “Sigmapharm’s making … the Sigmapharm ANDA product will infringe the claims of the

 patents-in-suit,” order permanently enjoining such “making,” and citing 28 U.S.C. § 2201).

        Third, Sigmapharm contends there is no case or controversy because its future acts of

 “potential infringement” are “hypothetical” and “have not yet occurred.” Sig. Br. 25. But courts

 routinely exercise declaratory-judgment jurisdiction over claims like this one, particularly where

 “Defendants have filed the ANDA and have declared their intent to manufacture, market, and

 sell potentially infringing products in the event that the FDA approves the ANDA.” Cephalon,

 Inc. v. Watson Pharm., Inc., 629 F. Supp. 2d 338, 351 (D. Del. 2009) (denying motion to dismiss

 declaratory judgment claim based on future infringement); see also Glaxo, Inc. v. Novopharm,

 Ltd., 110 F.3d 1562, 1571 (Fed. Cir. 1997) (holding that “declaratory relief is available to the

 patentee asserting a ‘method of making’ claim” in an ANDA case if, for example, there is

 “imminent FDA approval and actual threats of future infringement”). Sigmapharm’s ANDA has

 been pending for over three years; Sigmapharm has not indicated that it will delay its launch

 after approval; and Sigmapharm’s ANDA only allows its product to be made in the United States

 starting from crystalline apixaban. POFOF ¶ 28. That is sufficient to establish jurisdiction over

 Plaintiffs’ declaratory judgment claim.

 IV. Sigmapharm’s ANDA Products Infringe the ’945 Patent’s Asserted Claims

        Plaintiffs proved that both strengths of Sigmapharm’s ANDA products will infringe

 claims 21 and 22 of the ’945 Patent.5

        On the first disputed limitation, Dr. Atwood’s XRPD testing established and

   5
    Sigmapharm does not contest its 2.5 mg and 5 mg tablets are the same for infringement
 purposes.


                                                –5–
Case 1:17-cv-00374-LPS Document 712 Filed 02/21/20 Page 11 of 21 PageID #: 17328



 Dr. Munson’s SSNMR testing confirmed that the apixaban in Sigmapharm’s ANDA products

 “comprises crystalline apixaban particles.” Sigmapharm’s critiques of Plaintiffs’ tests are

 unfounded, and Sigmapharm’s testing was not sensitive enough to contradict Plaintiffs’ results.

 Sigmapharm’s belated attempt to distinguish “crystalline apixaban material” from “crystalline

 apixaban particles” is also unsupported. Both sides’ experts agree that sharp peaks in an XRPD

 pattern indicate long-range order and, thus, crystalline material. Plaintiffs established that all

 crystals are particles, and Sigmapharm offered no evidence to the contrary. Testing of

 Sigmapharm’s ANDA products showed crystalline peaks matching established peaks of

 crystalline apixaban and therefore confirmed the presence of crystalline apixaban particles as

 opposed to crystalline particles of some other compound, mixture, or composite.

        On the second disputed limitation, the evidence establishes that the crystalline apixaban

 particles in Sigmapharm’s ANDA products fall well within the claimed 89-micron D90 particle

 size distribution threshold. Sigmapharm’s main defense is a theoretical argument that its

 manufacturing process makes it impossible for crystalline apixaban particles to form, but

 Drs. Atwood and Munson tested and disproved that theory. Sigmapharm concedes that the

 povidone it uses in its manufacturing process inhibits crystal growth, and Dr. Atwood explained

 that its manufacturing process would necessarily limit the size of the crystalline apixaban

 particles to well below the claimed threshold. Sigmapharm failed to rebut that testimony.

        A.      Sigmapharm’s ANDA Products Contain Crystalline Apixaban Particles.

        As Sigmapharm’s expert, Dr. Zaworotko, agreed, the phrase “[w]herein, apixaban

 comprises crystalline apixaban particles,” as used in the asserted claims, includes “any amount of

 crystalline apixaban that can be detected.” Tr. 968:18-24, 995:14-20; POFOF ¶ 36. Plaintiffs

 offered two independent forms of evidence establishing that Sigmapharm’s ANDA products

 contain crystalline apixaban. First, Dr. Atwood used the “gold standard” of XRPD testing (Tr.


                                                 –6–
Case 1:17-cv-00374-LPS Document 712 Filed 02/21/20 Page 12 of 21 PageID #: 17329



 971:14-16 (Zaworotko)) and performed appropriately sensitive scans on material from

 Sigmapharm’s tablet. POFOF ¶¶ 56-57, 59, 70; Pls.’ Br. 15-17. He found several peaks that

 matched peaks associated with crystalline apixaban and thus concluded that crystalline apixaban

 particles were present in Sigmapharm’s ANDA products.6 Second, Dr. Munson’s SSNMR

 testing confirmed Dr. Atwood’s conclusion. Pls.’ Br. 18-20.

        Sigmapharm’s critiques of Dr. Atwood’s testing lack merit:7

        Laboratory Notebook / Sample-Handling Records (Sig. Br. 12): Dr. Atwood’s XRPD

 results and testing parameters were produced, so no notebook was necessary. POFOF ¶ 71;

 PTX-1098. Moreover, Dr. Atwood explained that his sample preparation and storage involved

 standard methods that did not compromise the integrity of the samples. POFOF ¶¶ 65-69. Dr.

 Zaworotko offered no contrary evidence; he testified that he had no doubt Dr. Atwood received

 Sigmapharm tablets (Tr. 991:6-15) and that crushing samples is standard (Tr. 946:19-947:2).

        USP Recommendations (Sig. Br. 12): The USP refers to using ten peaks when a

 researcher needs to identify an unknown sample by comparing its spectrum to a database of over

 60,000 XRPD patterns. Tr. 974:2-975:14 (Zaworotko). Here, all of the components of the

 sample were known (id. at 975:7-14), and the characteristic peaks of crystalline apixaban were

   6
     Sigmapharm misstates Dr. Atwood’s testimony in claiming that he identified only “short-
 range order of approximately ten nanometers.” Sig. Br. 10. Dr. Atwood testified that when
 crystalline particles first form, they are about 10 nanometers. Tr. 431:10-25. Those crystals then
 grow by converting surrounding amorphous apixaban, subject to the constraints imposed by
 Sigmapharm’s manufacturing process. POFOF ¶¶ 45-48, 94-99.
   7
     Sigmapharm’s reliance on unrelated cases in which Dr. Atwood opined (Sig. Br. 6-7) is ill-
 founded. The sufficiency of expert testimony in different matters does not affect the evidence
 presented here or this Court’s determination of experts’ credibility and qualifications. In any
 event, Dr. Atwood’s testimony has been credited by many courts, including this one. Tr. 505:12-
 17 (Atwood); Bristol-Myers Squibb Co. v. Mylan Pharm. Inc., No. CV 09-651-LPS, 2013 WL
 12322088, at *15 (D. Del. Oct. 17, 2013) (describing Dr. Atwood’s testimony as credible). And
 Sigmapharm’s expert, Dr. Zaworotko, has had his opinions rejected and his credibility
 questioned by other courts. Tr. 996:2-997:22 (Zaworotko); Janssen Prods., L.P. v. Lupin Ltd.,
 109 F. Supp. 3d 650, 656 (D.N.J. 2014).


                                               –7–
Case 1:17-cv-00374-LPS Document 712 Filed 02/21/20 Page 13 of 21 PageID #: 17330



 also known (POFOF ¶¶ 72-74). Sigmapharm’s expert, Dr. Zaworotko agrees that “a single sharp

 peak” in an XRPD spectrum is indicative of crystallinity. Tr. 969:17-19; POFOF ¶ 54.

        Limit of Detection (Sig. Br. 12): Dr. Atwood did not need to determine a limit of

 detection for his tests because he detected crystalline apixaban particles (Tr. 371:10-372:5;

 POFOF ¶ 82), and he did not need to quantify the amount of the particles because any amount

 infringes (POFOF ¶ 36). Sigmapharm, however, did need to determine the limit of detection for

 the tests that it, Catalent, and Dr. Apperley performed because it was trying to rule out the

 presence of crystalline apixaban particles. It failed to do that. Pls.’ Br. 17-18, 20; POFOF ¶¶ 81-

 82, 89-90. And as explained further below, Sigmapharm’s tests were not sufficiently sensitive to

 contradict Plaintiffs’ results.8 See infra § IV.B.

        Comparison to a Reference (Sig. Br. 12): Dr. Atwood relied on the six peaks for

 crystalline apixaban identified in the ’945 Patent, as well a peak identified in Sigmapharm’s

 ANDA as associated with its crystalline apixaban API. POFOF ¶ 72. Sigmapharm fails to

 explain, nor can it, why the peaks identified in the patent and Sigmapharm’s own ANDA are not

 reliable bases for a comparison.9 POFOF ¶ 74.

        Consideration of Apixaban Intermediate (Sig. Br. 12): Sigmapharm claims Dr.

 Atwood failed to consider that its apixaban intermediate was an “amorphous solid dispersion,

 and not a neat amorphous solid.” Sig. Br. 12. This critique is irrelevant and unsupported. As

 explained below, the question is whether crystalline apixaban particles are in Sigmapharm’s

 ANDA products, not its apixaban intermediate; the Catalent testing of Sigmapharm’s apixaban

   8
     Defendants improperly rely on testimony from Dr. Munson to speculate about the limit of
 detection in Dr. Atwood’s and Dr. Apperley’s tests. Sig. Br. 2, 12 n.2, 17. Dr. Munson offered
 no opinion about the percentage of crystalline apixaban in Sigmapharm’s ANDA products and
 testified that he did not do experiments to quantify it. Tr. 589:8-590:15 (Munson).
   9
     Dr. Atwood’s reply report identified the peak at 22 degrees (Tr. 506:18-507:22 (Atwood)), as
 Dr. Zaworotko and Mr. Mizerk admitted (Tr. 951:3-8 (Zaworotko), 1879:3-9 (Mizerk)).


                                                 –8–
Case 1:17-cv-00374-LPS Document 712 Filed 02/21/20 Page 14 of 21 PageID #: 17331



 intermediate was insufficiently sensitive to detect or rule out the presence of crystalline apixaban

 particles; and Dr. Atwood’s XPRD test results reveal crystalline apixaban particles in

 Sigmapharm’s ANDA products, belying Sigmapharm’s theory that its “amorphous dispersion”

 cannot contain such particles.

        Identification of Peaks and Noise (Sig. Br. 13-14): Dr. Atwood identified four

 characteristic peaks (POFOF ¶¶ 72, 74) and explained how he distinguished noise from peaks

 (i.e., the peaks were present for multiple steps). Tr. 364:23-366:8. He also explained that those

 peaks would be small because Sigmapharm’s ANDA products contain a small percentage of

 apixaban, 3.125%. Tr. 356:25-357:9.

        Sigmapharm’s criticisms of Dr. Munson’s testing are similarly unfounded:10

        Dr. Nethercott’s Role (Sig. Br. 4, 14): Dr. Munson properly relied on SSNMR testing

 performed by Dr. Nethercott. Dr. Munson gave detailed instructions to Dr. Nethercott and

 explained the methods and results. Tr. 534:15-537:4, 543:23-555:13. Experts can rely on tests

 by others, Monsanto Co. v. David, 516 F.3d 1009, 1015 (Fed. Cir. 2008), as Sigmapharm’s own

 experts did (e.g., Dr. Zaworotko relying on Catalent’s testing).

        Spinning Sidebands (Sig. Br. 14): Dr. Munson accounted for the spinning sidebands

 that Sigmapharm mischaracterizes as “problematic baseline distortions.”11 Sig. Br. 14. Spinning

 sidebands are common in SSNMR testing and did not impair Dr. Munson’s analysis. Tr. 550:4-

 551:13; POFOF ¶ 87. He explained that peaks 7 and 8 were partially obscured but still

 observable. Id. Sigmapharm contends that the crystalline peak was missing at one position

 when Dr. Apperley tried to move the spinning sideband (Sig. Br. 15), but Dr. Apperley’s testing

   10
      Sigmapharm’s accusation that Dr. Munson’s opinion was “predetermined” (Sig. Br. 5) has
 no support in the record.
   11
      It is undisputed that Dr. Schurko used different line broadening settings that changed the
 appearance of Dr. Munson’s data. Sig. Br. 17-18; Pls.’ Br. 20; POFOF ¶ 92.


                                                –9–
Case 1:17-cv-00374-LPS Document 712 Filed 02/21/20 Page 15 of 21 PageID #: 17332



 was insufficiently sensitive for the reasons described below. See infra § IV.B.

        Line Width (Sig. Br. 15): Dr. Munson considered line width when he visually observed

 the peaks and compared the peak widths and locations to known crystalline apixaban peaks from

 BMS’s crystalline apixaban API. Tr. 536:6-15. He testified that measuring line width was not

 necessary to confirm the presence of crystalline apixaban because one can see that the line

 widths are comparable to the reference peaks. Id. 561:9-562:18. Sigmapharm’s assertion that

 Dr. Munson did not follow his own protocols (Sig. Br. 4, 18; SRFOF ¶ 58) is contradicted by the

 record: Dr. Munson testified he was not aware of any requirement that line width needs to be

 measured to determine if crystalline material is present. Tr. 564:9-13, 585:16-586:4.

        Limit of Detection (Sig. Br. 15-16): Dr. Munson did not need a limit of detection study.

 His tests showed the presence of crystalline apixaban, confirming it was detectable using his

 methods, unlike Dr. Apperley’s testing. See supra p. 8. Dr. Munson confirmed that he observed

 (but did not quantify) the signal-to-noise ratio (i.e., the height of the peaks in the spectrum

 compared to the root mean square average of the noise). Tr. 559:5-561:8. The signal-to-noise

 ratio in his experiments gave Dr. Munson confidence in his conclusions and was much better

 than that observed in the experiments by Sigmapharm’s experts. Tr. 560:3-21 (Munson).

        B.      Sigmapharm’s Testing Was Insufficiently Sensitive to Undermine Plaintiffs’
                Tests or Rule Out the Presence of Crystalline Apixaban.

        Sigmapharm’s tests were insufficiently sensitive to counter Plaintiffs’ tests or rule out the

 presence of crystalline apixaban particles in Sigmapharm’s ANDA products. Pls.’ Br. 17-18, 20.

        As for XRPD testing, Dr. Zaworotko performed no tests and relied on other testing that

 was insufficiently sensitive.12 Sigmapharm does not contest, nor can it, that its XPRD testing of



   12
     Dr. Zaworotko could have replicated Dr. Atwood’s sensitive tests but did not. Tr. 962:20-
 963:14, 976:15-22 (Zaworotko); POFOF ¶ 57.


                                                 – 10 –
Case 1:17-cv-00374-LPS Document 712 Filed 02/21/20 Page 16 of 21 PageID #: 17333



 its ANDA proves nothing about whether crystalline apixaban particles are present. Sig. Br. 14.

 The limit of detection for that testing (5%) is simply not sensitive enough to detect any

 crystalline apixaban particles because there is only 3.125% apixaban in those products. POFOF

 ¶¶ 70, 81. Sigmapharm’s attempt to rely on testing that Catalent performed on Sigmapharm’s

 Drug Product Intermediate misses the point. The relevant question is whether there are

 crystalline apixaban particles in Sigmapharm’s ANDA products, not an intermediate. In any

 event, as explained by Dr. Atwood, the Catalent testing is insufficiently sensitive because it used

 a count time of 1 second, which is orders of magnitude faster than the count times in the scans on

 which Dr. Atwood relied. Tr. 373:13-374:4; POFOF ¶¶ 70, 81. Although Sigmapharm points

 out there is more apixaban (6.6%) in its Drug Product Intermediate than in its ANDA products

 (Sig. Br. 14), Sigmapharm provides no scientific support for its suggestion that the fast Catalent

 scans would be sufficiently sensitive to detect any crystalline apixaban particles in its

 intermediate. And Sigmapharm takes Dr. Atwood’s testimony about the Catalent testing out of

 context. Although Dr. Atwood offered no criticism of Catalent’s graphs (Sig. Br. 14; Tr. 456:9-

 19), he made abundantly clear in his testimony that using count times of 0.5 to 1 second per step,

 as Catalent did, was insufficiently sensitive to detect crystalline apixaban. Tr. 373:13-374:4;

 POFOF ¶ 81.

        As for SSNMR testing, the testing performed by Dr. Apperley and interpreted by

 Dr. Schurko was not sensitive enough to rule out the presence of crystalline apixaban particles.13

 Tr. 560:16-561:3 (Munson); Pls.’ Br. 20. And Sigmapharm overstates Dr. Apperley’s and Dr.

 Schurko’s conclusions. At best, Dr. Apperley opined: “I saw no evidence of crystalline apixaban


   13
      As explained above, supra note 8, Sigmapharm’s reliance on speculation about the amount
 of crystalline apixaban in Sigmapharm’s ANDA products (which Dr. Munson made clear he did
 not test) to bolster the reliability of Dr. Apperley’s testing (Sig. Br. 17) is misplaced.


                                                – 11 –
Case 1:17-cv-00374-LPS Document 712 Filed 02/21/20 Page 17 of 21 PageID #: 17334



 in my measurements.” Tr. 760:18-22. When asked if Sigmapharm tablets contain no crystalline

 apixaban, Dr. Apperley testified his “experiments were not designed for that end.” Tr. 760:23-

 761:1. Thus, Sigmapharm is wrong that Dr. Apperley’s experiments “conclusively determined

 that no crystalline material was present in Sigmapharm’s ANDA products” (Sig. Br. 16), and that

 “the testimony of Drs. Apperley and Schurko proves it is not there” (Sig. Br. 18).

        The presence of amorphous material (Sig. Br. 14) is consistent with the evidence that

 crystalline apixaban particles are also present. Both sides’ experts agreed that amorphous and

 crystalline forms can coexist (POFOF ¶ 44) and that the “crystalline apixaban particles” claim

 limitation is satisfied by “any amount of crystalline apixaban that can be detected” (Tr. 968:18-

 24, 995:14-20 (Zaworotko); POFOF ¶ 36; supra § IV.A).

        C.      Sigmapharm’s Attempt to Distinguish “Crystalline Apixaban Material” from
                “Crystalline Apixaban Particles” Is Unavailing.

        Sigmapharm argues the disputed limitations are not met because “crystalline apixaban”

 and “crystalline apixaban particles” are different. Sig. Br. 7-11. The trial record shows that this

 distinction is false and that Sigmapharm’s ANDA products contain crystalline apixaban particles.

        Sigmapharm’s “no crystalline particles” argument relies on a theory that its products

 constitute a “solid amorphous dispersion” and supposedly “will not convert to crystalline.” Sig.

 Br. 8. Plaintiffs rebutted that proposition with two independent forms of testing evidence

 showing that Sigmapharm’s ANDA products contain crystalline apixaban particles. See supra

 § IV.A.14 Both sides’ experts agree that the presence of sharp peaks in an XRPD indicates the

 presence of long-range order and, thus, crystalline material. POFOF ¶¶ 43, 54.




   14
      The claim that amorphous dispersions never convert was also rebutted by evidence showing
 the conversion of amorphous to crystalline apixaban in Sunshine Lake’s amorphous dispersion.
 Tr. 399:9-401:24 (Atwood), 1009:14-1011:14 (Chen); PTX-846.


                                               – 12 –
Case 1:17-cv-00374-LPS Document 712 Filed 02/21/20 Page 18 of 21 PageID #: 17335



        The characteristic peaks that Drs. Atwood and Munson identified (id. ¶¶ 72, 74, 85)

 defeat Sigmapharm’s unsupported claim that the apixaban is “integrally bound” with something

 else (Sig. Br. 9-10). Only crystalline apixaban particles would cause its characteristic peaks.15

 See POFOF ¶¶ 74, 78; Tr. 968:18-969:19 (Zaworotko).

        Plaintiffs established that all crystals are particles (Tr. 1669:17-21 (Myerson)), and

 Sigmapharm cites no evidence to the contrary. And the uncontroverted fact that a crystal is a

 particle does not render the term “particles” superfluous, as Sigmapharm suggests. Sig. Br. 9.

 The term “particles” establishes that there must be more than one crystalline apixaban particle,

 which is consistent with the later claim limitation establishing a D90 particle size distribution

 threshold for those particles. It is also consistent with the specification, which explains that

 “‘particles’ refers to individual drug substance particles whether the particles exist singly or are

 agglomerated.” ’945 Patent at 3:20-22; Tr. 348:6-22 (Atwood); POFOF ¶ 102.

        Sigmapharm’s attempt to recharacterize the disputed claim limitations by reference to the

 prosecution history (Sig. Br. 8-10) is untimely and meritless. There was no claim construction

 dispute as to the term “crystalline apixaban particles,” and the parties agreed that the term should

 be accorded its plain and ordinary meeting. UF ¶ 34; D.I. 182 at 2. Also, both sides’ experts

 agree that the phrase “[w]herein, apixaban comprises crystalline apixaban particles,” as used in

 the asserted claims, includes “any amount of crystalline apixaban that can be detected.” Tr.

 968:18-24, 995:14-20 (Zaworotko), 1889:8-13 (Mizerk); POFOF ¶ 36. The suggestion that the




   15
      Sigmapharm mispresents Dr. Atwood’s testimony where he acknowledged a hypothetical “if
 apixaban crystallized around or on the surface of some other particle,” such that it would be “not
 actually apixaban but rather [it is] apixaban and something else.” Tr. 470:18-472:3. Dr. Atwood
 never agreed that this actually occurs and instead testified that his testing establishes the presence
 of crystalline apixaban particles in Sigmapharm’s ANDA products. POFOF ¶ 73; Tr. 371:5-9.


                                                – 13 –
Case 1:17-cv-00374-LPS Document 712 Filed 02/21/20 Page 19 of 21 PageID #: 17336



 claims cannot cover amorphous dispersions that contain less than 40% crystalline apixaban (Sig.

 Br. 10) contradicts the plain meaning adopted by Sigmapharm’s own expert at trial.

        In any event, this prosecution-disclaimer argument is futile because disclaimer requires a

 clear and unambiguous statement by the applicant about the scope of the claims. See Mass. Inst.

 of Tech. v. Shire Pharm., Inc., 839 F.3d 1111, 1119 (Fed. Cir. 2016). Sigmapharm has made no

 such showing. Sigmapharm relies on portions of the prosecution history that do not relate to the

 asserted claims, which were never rejected over Nause because they were added after the

 rejection. JTX-4 at BMSAPIX0010463 (claims 43-44), 502-6, 517. During prosecution,

 applicants never made any statement about any specific percentage of crystalline apixaban.

 Sigmapharm relies instead on the term “amorphous dispersion,” which appears in Nause but not

 in the asserted claims. Sig. Br. 8.

        Finally, to the extent Sigmapharm is arguing that it is entitled to practice the prior art, that

 is not a defense to infringement. Tate Access Floors, Inc. v. Interface Architectural Res., Inc.,

 279 F.3d 1357, 1365 (Fed. Cir. 2002). Also, Plaintiffs established at trial that Nause is not prior

 art. Pls.’ Resp. Br. 39-40; PRFOF ¶¶ 116-119, 185.

        D.      The Crystalline Apixaban Particles in Sigmapharm’s ANDA Products Have
                a D90 Equal to or Less Than 89 Microns.

        Sigmapharm’s primary defense to the second disputed limitation is a theoretical argument

 that its “amorphous dispersion” cannot contain crystalline apixaban particles. Sig. Br. 7-11.

 That theory has been disproven for the reasons explained above. See supra § IV.A.

        First, Plaintiffs are not required to measure the particle size of the crystalline apixaban

 particles in Sigmapharm’s ANDA products to prove they will have a D90 at or below 89 microns.

 As discussed in Plaintiffs’ opening brief (Pls.’ Br. 23-24), the Federal Circuit has held that

 infringement may be shown by “any method of analysis that is probative of the fact of



                                                – 14 –
Case 1:17-cv-00374-LPS Document 712 Filed 02/21/20 Page 20 of 21 PageID #: 17337



 infringement.” Martek Biosciences Corp. v. Nutrinova, Inc., 579 F.3d 1363, 1372 (Fed. Cir.

 2009). Sigmapharm cites no case law to the contrary.

        The ’945 Patent’s asserted claims do not require a precise D90 calculation—they require

 only that the particle size distribution is at or below the 89-micron threshold. As discussed in

 Plaintiffs’ opening brief (Pls.’ Br. 22-24), Sigmapharm’s manufacturing process necessarily

 limits the crystalline apixaban particle size to well below 89 microns. See, e.g., Tr. 382:17-

 384:9, 385:5-386:3 (Atwood); Pls.’ Br. 22-24; POFOF ¶¶ 49, 94-101. It was therefore not

 necessary for Plaintiffs’ to calculate the D90 because the uncontradicted evidence establishes that

 the crystalline apixaban particles will be so much smaller than 89 microns that the claim

 limitation is met. Tr. 385:24-386:19 (Atwood); POFOF ¶ 101.

        Plaintiffs’ showing is not “speculative,” Sig. Br. 6—it is an application of well-accepted

 principles about nucleation and crystal growth applied to: (1) scientific evidence showing the

 existence of crystalline apixaban particles in Sigmapharm’s ANDA products (Pls.’ Br. 14-20;

 supra § IV.A); (2) the undisputed details of Sigmapharm’s manufacturing process (Pls.’ Br. 22-

 24); and (3) Sigmapharm’s own admissions that the povidone in its ANDA products limits

 crystal growth (e.g., POFOF ¶ 95). Sigmapharm and its experts did not explain how, in view of

 the constraints imposed by its process, the crystalline apixaban particle size distribution could

 even approach the asserted claims’ 89-micron threshold. POFOF ¶ 100. Its only retort is that the

 povidone in its process will “preclude crystal formation at all” (Sig. Br. 7), but the evidence

 proves otherwise.

 V.   Conclusion

        For the foregoing reasons, Plaintiffs respectfully request that the Court find infringement

 and grant the relief discussed in Plaintiffs’ prayer for relief and opening brief (Pls.’ Br. 24).




                                                 – 15 –
Case 1:17-cv-00374-LPS Document 712 Filed 02/21/20 Page 21 of 21 PageID #: 17338



  Dated: February 21, 2020               Respectfully submitted,

                                         FARNAN LLP

                                         /s/ Brian E. Farnan
                                         Joseph J. Farnan, Jr. (Bar No. 100245)
                                         Brian E. Farnan (Bar No. 4089)
                                         Michael J. Farnan (Bar No. 5165)
                                         919 N. Market Street, 12th Floor
                                         Wilmington, DE 19801
                                         Tel: (302) 777-0300
                                         Fax: (302) 777-0301
                                         farnan@farnanlaw.com
                                         bfarnan@farnanlaw.com
                                         mfarnan@farnanlaw.com

                                         William F. Lee (admitted pro hac vice)
                                         Kevin S. Prussia (admitted pro hac vice)
                                         Andrew J. Danford (admitted pro hac vice)
                                         Timothy A. Cook (admitted pro hac vice)
                                         WILMER CUTLER PICKERING
                                          HALE AND DORR LLP
                                         60 State Street
                                         Boston, MA 02109
                                         Tel: (617) 526-6000
                                         Fax: (617) 526-5000

                                         Amy K. Wigmore (admitted pro hac vice)
                                         William G. McElwain (admitted pro hac vice)
                                         Heather M. Petruzzi (admitted pro hac vice)
                                         WILMER CUTLER PICKERING
                                          HALE AND DORR LLP
                                         1875 Pennsylvania Avenue NW
                                         Washington, DC 20006
                                         Tel: (202) 663-6000
                                         Fax: (202) 663-6363

                                         Counsel for Plaintiffs Bristol-Myers Squibb
                                         Company and Pfizer Inc.




                                     – 16 –
